This is an appeal from a judgment of nonsuit. Four grounds were urged before the trial court in support of the motion; one of these was that there was no proof of negligence and another that the plaintiff was guilty of contributory negligence as a matter of law.
Our consideration of the proofs satisfies us that the direction of the judgment under review was justified upon either or both of these grounds and that no other question presented calls for consideration.
The judgment is affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 16.
For reversal — None. *Page 582